DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on April 6, 2021 has been acknowledged.  Claims 16-18 have been added.  Therefore, claims 1-18 are pending.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for allowance:  claims 1 and 10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Megaro et al (US 8,757,914), does not teach “an outlet valve, which is assigned to the liquid channel and which can be opened by moving the sponge carrier in the direction of the base, such that liquid can flow freely out of the liquid storage means into the sponge receptacle” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Megaro et al (US 8,757,914), does not teach “a one-piece sealing component on the coupling device, said sealing component having a peripheral bottle-sealing portion by which a contact region between the base and the liquid storage means is sealed off from an environment; and the sealing component has an inner sealing portion which interacts with the hollow connector in such a way that: a sliding sealing face on the inner sealing portion interacts with an outer face of the hollow connector in such a way that, during translational movement of the hollow connector with respect to the inner sealing portion, no liquid can flow between the sliding sealing face and the outer face of the hollow connector, and/or a valve body face provided on the hollow connector bears, in an end position of the applicator portion, on a valve sealing face of the inner sealing portion in such a way that the liquid channel is thereby interrupted” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754